       Case
        Case1:21-cv-00391-LMM
              MDL No. 2974 Document
                              Document
                                    11617Filed
                                            Filed
                                                01/25/21
                                                  01/25/21Page
                                                            Page
                                                               1 of
                                                                 1 of
                                                                    2 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2974



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −5)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 38 additional action(s) have
been transferred to the Northern District of Georgia. With the consent of that court, all such actions
have been assigned to the Honorable Leigh Martin May.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Georgia and assigned to
Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
consent of that court, assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                            Jan 25, 2021

                                                       John W. Nichols
                                                       Clerk of the Panel
         ATTEST: A TRUE COPY
         CERTIFIED THIS
                1/25/2021
         Date: __________________________

         JAMES N. HATTEN, Clerk

               s/ T. Frazier
         By: ____________________________
                  Deputy Clerk
    Case
     Case1:21-cv-00391-LMM
           MDL No. 2974 Document
                           Document
                                 11617Filed
                                         Filed
                                             01/25/21
                                               01/25/21Page
                                                         Page
                                                            2 of
                                                              2 of
                                                                 2 2




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                MDL No. 2974



                 SCHEDULE CTO−5 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.       CASE CAPTION


CALIFORNIA NORTHERN

  CAN       4       21−00194      Gomez v. Teva Pharmaceuticals, USA, Inc. et al

CALIFORNIA SOUTHERN

  CAS       3       21−00035      Arella v. Teva Pharmaceuticals USA, Inc.,et al

NEW YORK NORTHERN

 NYN        1       20−01640      Rounds v. Teva Pharmaceuticals USA, Inc. et al

OHIO NORTHERN

 OHN        1       20−02524      Ebaben v. Teva Pharmaceuticals, USA, Inc. et al

PENNSYLVANIA EASTERN

  PAE       2       21−00064      Mitchell v. THE COOPER COMPANIES, INC. et al
  PAE       2       21−00075      Diehl v. THE COOPER COMPANIES, INC et al

TEXAS SOUTHERN

  TXS       4       21−00033      Boan v. Teva Pharmaceuticals USA, Inc. et al

WASHINGTON WESTERN

 WAW        3       21−05031      Phillips−Rowe v. Teva Pharmaceuticals USA Inc et al
